Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Regarding 35 USC 112b, Applicant’s arguments, see Applicant’s remarks and amendments, filed 6/27/2022, with respect to claims 1,5,9,13,17,21 have been fully considered and are persuasive.  The 35 USC 11b rejection of such claims has been withdrawn. 
Regarding the prior art rejection, Applicant's arguments filed 6/27/2022 have been fully considered but they are not persuasive. 
The applicant contends
35 U.S.C. 102 Rejections 
Claims 1-7, 9-15, and 17-23 were rejected under 35 U.S.C. 102 as being anticipated by US Pat. No. 8090000 (Hamamura). 35 U.S.C. 103 Rejections Claims 8 and 16 were rejected under 35 U.S.C. 103 as being unpatentable over Hamamura in view of US Pat. No. 10094650 (Todeschini). 
Arguments 
1. Introduction 
Amended claim 1 recites, among other things, "the set of linear operations is configured to expand the received signal vector to produce an expanded matrix having a plurality of rows and a plurality of columns". 
Expanded matrix is described throughout the Specification, such as (without limitation) in Par. 0039, where an NXN expansion matrix d is generated from an NX1 vector d: 
"Input data symbols can be formatted (or otherwise implemented functionally) 102 to 
generate a diagonal expansion matrix d... the data vector d can be implemented functionally as an NXN diagonal matrix d with diagonal elements set to the elements in d." 
In contrast, Hamamura erroneously claims to expand a received transmission signal into a matrix: 
"A base station (receiving device) receives a transmission signal from a communication device (transmitting device), expands the received transmission signal into a matrix of components of a frequency domain and components of a time domain, multiplies each of the expanded matrix elements by a coefficient (first coefficient) for filtering, adds the multiplication results in a row direction and in a column direction, and then outputs the sums as the filtering results." (col. 2, lines 45-52) 
Contrary to expansion, Hamamura compresses the received transmission signal. First, for each (lth) chip in an (nth) message symbol, Hamamura converts the time-domain elements of the received transmission signal into the frequency domain, comprising a number M of frequency components. The person of ordinary skill in the art understands that the Nyquist-Shannon Sampling Theorem requires that the number M of frequency components be equal to or fewer than half of the number of time-domain elements in each chip. This is the opposite of expansion, as "expand" is defined as (https.//dictionary.cambridge.org/us/dictionary/english/expand) "to increase in size, number". Hamamura reduces the number of elements. 
Hamamura shows (Fig. 5) that each message symbol comprises a sequence of L chips, each chip having a duration of Tc, and M tones used for frequency hopping (col. 14, lines 36-39). Although Hamamura does not state how many samples are in each chip, the person of ordinary skill in the art understands that the Nyquist rate requires the number of samples to be at least 2-M. 

FIG.5

Second, Hamamura arranges the M frequency components of each of the L chips into a column of an MXL matrix (i.e., the matrix of components of a frequency domain and components of a time domain). This does not increase the number of elements. Specifically, there are ML elements before the elements are arranged in the matrix, and there are ML elements after the elements are arranged in the matrix. 
The following arguments show that based on the plain language of the term, "expand", Hamamura does not teach the claimed features, "expand the received signal vector" or "produce an expanded matrix". 
	
	The examiner disagrees. The claimed language recites performing a set of operations on a received signal vector, the received signal vector comprising values of a transmitted signal received by a receiver …” Such recited claimed language does not prohibit processing of the received signal, specifically into frequency domain and/or time domain to output symbols as indicated in the applicant’s remarks. Although the applicant’s remarks indicates components 404,400,406 as compressing the received signal, the recited claimed language does not recite or prohibit such action in order to produce an expanded matrix. 
	Contrary to the applicant’s remarks, label 404,400,406 is not compressing the received signal, specifically reducing the size of the receives signal vector as per the definition of compress (https://www.merriam-webster.com/dictionary/compress). Instead, each symbol of the received vector is passed to a multiplier, specifically a quadrature modulator (Col. 11, line 15-16). The low pass filter, 404, integrates the multiplication result from the multiplication unit, label 402, within a time period (Col. 11, lines 20-25). Such produces the sections of the multiplication result inputted into label 406,424 and coefficient multiplication to generate an expanded matrix. Each selection outputted by label 406 is delayed, wherein each delayed output is multiplied with weights at label coefficient multiplication. The output from each coefficient multiplication indicates each element of a column within a row. For example, label 424-1, and associated coefficient multiplication outputs a value in column 1 of row 1 of the matrix, label 424-2 and associated coefficient multiplication outputs a value in column 2 of row 1 of the matrix, etc. This indicates a base expanded matrix is generated by processing r(t) with 402,400,404,406, the output of such processing is delayed by multiple delays (label 424) and each delayed output is multiplied by weights (label coefficient multiplication), wherein the base expanded matrix is an expansion of each output from label 406 of the received signal, label RF r(t). 
	The applicant further contends
	2. Regarding Independent Claim 1 
Page 3 of the Office Action contends that Fig. 7, label 402, 400, 404 shows the linear operations applied to the vector r(t) is configured to produce an expanded matrix having a plurality of rows and a plurality of columns. However, LPF 404 integrates r(t), converting it from a vector to a symbol. Thus, 402, 400, 404, 406 compresses the vector r(t), which is the opposite of expansion. 
Hamamura (col. 11, lines 21-28) teaches: 
"Each LPF 404-m is implemented, for example, by an integrator which integrates the multiplication result r(t) e.sup.-j2.sup..pi..xi..sup.mt inputted from the multiplication unit 402-i from a time nT.sub.s+(1-1)T.sub.c+.tau..sub.k, k, 1 to a time nT.sub.s+lT.sub.c+.tau..sub.k, k, 1. 
In this case, each LPF 404-m passes a frequency component r.sub.k, m, 1(n) of an mth tone of an lth chip for the purpose of decoding an nth message symbol b.sub.k(n) and outputs the frequency component to the selection unit 406-m." 
Since the LPF 404-m integrates the elements of r(t) in each chip time interval (i.e., time nTs+(/- 1)Te + rk,k,1 to time nTs+(l)Te + 'rk,k,1) to produce frequency component rkm,,(n), each LPF converts at least 2M elements of r(t) into one symbol rkm,,(n). There are M LPFs (404.1-404.M shown in Fig. 7), so there is a maximum of M symbols output from the selection units (406.1- 406.M) in each chip interval. 
Thus, total result of 400.1-M, 402.1-M, 404.1-M, and 406.1-M compresses the at least 2M- element vector r(t) into a set of M symbols rkm,,(n). 
Page 4 of the Office Action contends that Label r(t), 402-1, 404-1, 406-1, 424-L+a,1 to 424-1,1, 44-1,L+a to 44-1,1 is considered row 1 of the expanded matrix; r(t), 402-k, 404-k, 406-k, 424- L+a,k to 424-1,k, 44-2,L+a to 44-2,1 is considered row 2 of the expanded matrix, etc. 
Contrary to matrix expansion, each purported row comprises L+a symbols rkm,I(n), which is the same number (L+a) of symbols output from selection unit 406. Specifically, neither the delay units 424 nor the weight units 44 expands the number of symbols rkm,,(n). 

Hamamura (col. 11, lines 46-50) teaches:11 
"Moreover, each delay unit 424-(m, L+.alpha.) sequentially gives a delay of T.sub.c to the frequency component r.sub.k, m, L+.alpha.(n) inputted from each selection unit 406- m at a cycle of T.sub.c and outputs the result to each delay unit 424-(m, L+.alpha.-1) at the subsequent stage." 
Since the delay units 424 use the same delay cycle To as the cycle To employed by each selection unit 406, the delay units 424 do not introduce additional symbols into the delayed symbols rk m,I(n). 
Hamamura (col. 12, lines 11-21) teaches: 
"Each multiplication unit 442-(m, L+.alpha.) performs complex multiplication on each of 
the frequency components r.sub.k, m, L+.alpha.(n) inputted from the registers 440-(m, L+.alpha.), each of the weight w.sub.k, m, L+.alpha., and each of the complex conjugate  numerical values w*.sub.k, m, L+.alpha., and outputs the multiplication results to each addition unit 428-(m, L+.alpha.-1)." 
Since there are L+a multiplication units 442 and L+a registers 440 in each purported row, there are L+a multiplication results, which is the same number of symbols rkm,g(n) produced by the corresponding selection unit 406. Thus, the multiplication units 442 and registers 440 do not introduce additional symbols into the symbols rkm,j(n). 
Hamamura might teach arranging symbols rkm,j(n) in a matrix, but this is not "expand the received vector to produce an expanded matrix". Thus, in view of the plain language of the claims, the person of ordinary skill in the art would find no teaching in Hamamura to "expand the received vector" or "produce an expanded matrix". 
Since Hamamura fails to teach the claimed features noted above, Hamamura also does not teach other features in claim 1, including the summing, measuring, and updating. 
For at least the above reasons, Applicant respectfully requests reconsideration of the 35 U.S.C. 102 rejection of claim 1. 

The examiner disagrees. The claimed language merely recites “performing a set of operations on a received signal vector, the received signal vector comprising values of a transmitted signal received by a receiver; wherein the set of operations is configured to expand the received signal vector to produce a base expanded matrix having a plurality of rows and a plurality of columns”. Such limitations do not include language indicating how the base expanded matrix is generated, nor what operations are performed. The recited claimed language also fails to recite language indicating the base expanded matrix must be produced via introduction of additional symbols as indicated in the applicant’s remarks. 
As per MPEP 2111, the claim is interpreted in the broadest reasonable interpretation in light of the specification without reading the specification into the claim, the office action provides clearly explanation of the correlation between the recited claimed language and the prior art. The rebuttal further adds to the explanation of the correlation between the recited claimed language and Hamamura.
3. Regarding Independent Claims 9 and 17 
Since independent claims 9 and 17 recite similar features as claim 1, claims 9 and 17 are patentable for at least the above reasons. Applicant respectfully requests reconsideration of the 35 U.S.C. 102 rejections of claims 9 and 17. 
4. Regarding Dependent Claims 2-7, 10-15, and 18-23 
Since each of the dependent claims contains the same limitations as its respective independent claim, the dependent claims should be patentable under 35 U.S.C. 102. Applicant respectfully requests reconsideration of the 35 U.S.C. 102 rejections of claims 2-7, 10-15, and 18-23. 
5. Regarding Dependent Claims 8 and 16 
The cited reference, Todeschini, fails to remedy the deficiencies in Hamamura noted above. Thus, claims 8 and 16 each recites structure which is not found in the combination of the cited references. Applicant respectfully requests reconsideration of the 35 U.S.C. 103 rejections. 

The examiner disagrees. Such claims are dependent on respective independent claims. Please see the rebuttal of the respective independent claim and office action below.
Due to the rebuttal above, the previous office action stands as stated with adjustments in consideration of the newly added amendments.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-7,9-15,17-23 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Hamamura (US Patent No.: 8090000).
Claim 1, Hamamura discloses
performing a set of operations on a received signal vector (Fig. 7, label r(t) as the received signal, label 402,404,406,424,44 performs a set of operations on the received signal, r(t).), 
the received signal vector comprising values of a transmitted signal received by a receiver (Fig. 3 shows a transceiver, label 208,212,210 shows the front end of the receiver. Col. 11, lines 15-20 discloses “the transmission signal r(t) inputted from the A/D 212 (Fig. 3) ...”); 
wherein the set of operations (Fig. 7, label 402,400,404 shows the operations applied to the vector r(t).) is configured to expand the received signal vector to produce a base expanded matrix having a plurality of rows and a plurality of columns (Fig. 7, label r(t),402,404,406,424,44 indicates the components that perform  operations that output each element of a respective row, each element being an element of a respective row and associated column. Label r(t), 402-1,404-1,406-1,424-L+,1-424-1,1,44-1,L+-44-1,1 is considered row 1 of the base expanded matrix, r(t), 402-k,400-k.404-k,406-k,424-L+,k – 424-1,k, 44-2, L+- 44-2,1 is considered row 2 of the expanded matrix, etc, wherein the base expanded matrix is an expansion of the output from label 406 of the received signal vector, r(t). Each element of each row indicates a column of the respective row. Fig. 7 shows multiple computations are outputted by label 44, which indicates multiple columns are found per a row and there are multiple rows composed of label r(t),402,404,406,424,44, which indicates multiple rows.); 
summing the plurality of column values in each of the plurality of rows of the base expanded matrix to produce a processed signal vector (Fig. 7, label 428 sums, for each row, outputs from 44. Each output from 44 is considered an element of a column within a respective row. A respective row is composed of an output from label 406, such as 406-1 to label 44-1,1. Fig. 7 shows multiple rows, such as label 402-1 – 44-1,1 as row 1, labels 402-k – 44-2,1 as row 2, etc. Each row includes an output from label 406, such as 406-1 is part of row 1, 406-2 is part of row 2, etc. The processed signal vector is shown as output of the summation, label 412,414.); 
measuring at least one signal parameter of the processed signal vector to produce at least one signal parameter measurement (Fig. 7 shows a total summation is calculated at label 412 of all outputs from rows and passed to decoder shown in Fig. 6. Fig. 6, label 32 shows the decoding process or decoder. Col. 9, lines 47-50 discloses the decoder components. The decoder outputs ek(n) as an error parameter. Label 362 also outputs an error rate measurement as a parameter of the output of the decoder.); and 
based on the at least one signal parameter measurement (Fig. 6, label ek(n) and output from error rate measurement unit 362), updating at least one column in the expanded matrix to produce an updated expanded matrix (Fig. 6, label 342 updates the weighting matrix, wherein such weighting matrix with associated elements is applied to the output from each delay shown in Fig. 7, label 424,44. By updating the weighting matrix, the updated weight is applied, hence the updated expanded matrix is updated.).
Claim 2, Hamamura discloses the updating employs a set of update weights computed from a machine learning algorithm. (Fig. 6, labels 32,322,326,324,320,362,340,342 shows a continuous updating of weights applied at the filter, label 4. Such iterative updating of weights indicates the machine shown in Fig. 6 continuously learns using the components that perform the algorithm for updating.)
Claim 3, Hamamura discloses wherein the machine-learning algorithm comprises at least one of an association-rule algorithm, a clustering algorithm, a k-means algorithm, a collaborative filtering algorithm, an artificial intelligence algorithm, an artificial neural network algorithm, a filter-generating network, a dynamic filtering layer, a multilayer perceptron algorithm, or a prediction network. (Fig. 6, labels 32,322,326,324,320,362,340,342 shows a continuous updating of weights applied at the filter, label 4, wherein such components performs a filter-generating network that dynamically generates weights or filter parameters based on the conditions such as error from label 320, error rate measurement from label 362 and generated Rk(n) from label 340.)
Claim 4, Hamamura discloses the at least one signal parameter measurement comprises signal-to-noise ratio, reference signal received power, received signal strength indicator, Multiple-Input Multiple-Output (MIMO) performance, MIMO condition number, sum rate, mean per-user rate, spectral efficiency, bit error probability, signal to interference plus noise ratio, outage probability, or correlation between subchannels. (Fig. 7, label 362, Col. 20, lines 28-35 discloses the bit error rate or bit error probability is calculated.)
Claim 5, Hamamura discloses wherein updating comprises at least one of multiplying the base expanded matrix with a weight matrix, changing a sign of a selected value in the base expanded matrix, deleting selected values in the base expanded matrix, phase-shifting selected values in the base expanded matrix, performing bit operations on selected values of the base expanded matrix, performing an additive update to the base expanded matrix, and performing an additive update to a base signal vector. (Col. 17, lines 35-67 discloses “The weight updating unit 342 uses the received signal matrix … and the error data … as represented by the following equation 16 to update the weight matrix Wk(n) defined by the following expression 15 to process an nth message symbol bk(n) of the filter unit 4, generates a weight matrix Wk(n+1) used to process an (n+1) th or subsequent message symbol bk …” Equation 16 shows Wk(n+1) is generated by performing an additive update to the base expanded matrix, wherein Wk(n+1) is applied at label 44 of Fig. 7 (Col. 18, lines 8-13). By applying the updated to weights and then applying the weights at 44, this updates the base expanded matrix or expanded matrix. Col. 17, equation 14 indicates ek(n) which is used to update the weights to update the base expanded matrix or expanded matrix. Equation 16 shows ek(n) is multiplied with the output from label 340 of Fig. 6. Depending on the output of the sign value of the error ek(n), the sign value of the weight will be changed. When the weight at 44 is updated, depending on ek(n), a change in sign of a selected value (delayed output from 424 applied to weight with a changed sign due to ek(n)) in the base expanded matrix is changed.)
Claim 6, Hamamura discloses the expanded matrix is a base expanded matrix or a previously updated expanded matrix (Fig. 6, label 342 updates the weights to generate the base expanded matrix composed of the outputs from each row as indicated above (Each row includes an output from label 406, such as 406-1 is part of row 1, 406-2 is part of row 2, etc. (Fig. 7)). As weights are continuously updated, the expanded matrix is a previously updated expanded matrix.)
Claim 7, Hamamura discloses updating employs a sparse operator matrix (Fig. 6, label 340 generates a received signal matrix (Equation 10 of Col. 16), wherein depending on the values of rk,,L(n), rk,,M(n+1), Rk(n) can be a sparse operator matrix. Wk (weights applied at 44 of Fig. 7) are updated with matrix Wk (Equation 15, Col. 17). Depending on the values of Wk, the weights can be a sparse operator matrix.).
Claim 9, Hamamura discloses
a non-transitory computer readable memory (Fig. 3, label 216,204); and
at least one processor in communication with the non-transitory computer readable memory (Fig. 3, label 202,214) and configured for:
performing a set of operations on a received signal vector (Fig. 7, label r(t) as the received signal, label 402,404,406,424,44 performs a set of operations on the received signal, r(t).), 
the received signal vector comprising values of a transmitted signal received by a receiver (Fig. 3 shows a transceiver, label 208,212,210 shows the front end of the receiver. Col. 11, lines 15-20 discloses “the transmission signal r(t) inputted from the A/D 212 (Fig. 3) ...”); 
wherein the set of operations (Fig. 7, label 402,400,404 shows the  operations applied to the vector r(t).) is configured to expand the received signal vector to produce a base expanded matrix having a plurality of rows and a plurality of columns (Fig. 7, label r(t),402,404,406,424,44 indicates the components that perform  operations that output each element of a respective row, each element being an element of a respective row and associated column. Label r(t), 402-1,404-1,406-1,424-L+,1-424-1,1,44-1,L+-44-1,1 is considered row 1 of the base expanded matrix, r(t), 402-k,400-k.404-k,406-k,424-L+,k – 424-1,k, 44-2, L+- 44-2,1 is considered row 2 of the expanded matrix, etc, wherein the base expanded matrix is an expansion of the output from label 406 of the received signal vector, r(t). Each element of each row indicates a column of the respective row. Fig. 7 shows multiple computations are outputted by label 44, which indicates multiple columns are found per a row and there are multiple rows composed of label r(t),402,404,406,424,44, which indicates multiple rows.); 
summing the plurality of column values in each of the plurality of rows of the base expanded matrix to produce a processed signal vector (Fig. 7, label 428 sums, for each row, outputs from 44. Each output from 44 is considered an element of a column within a respective row. A respective row is composed of an output from label 406, such as 406-1 to label 44-1,1. Fig. 7 shows multiple rows, such as label 402-1 – 44-1,1 as row 1, labels 402-k – 44-2,1 as row 2, etc. Each row includes an output from label 406, such as 406-1 is part of row 1, 406-2 is part of row 2, etc. The processed signal vector is shown as output of the summation, label 412,414.); 
measuring at least one signal parameter of the processed signal vector to produce at least one signal parameter measurement (Fig. 7 shows a total summation is calculated at label 412 of all outputs from rows and passed to decoder shown in Fig. 6. Fig. 6, label 32 shows the decoding process or decoder. Col. 9, lines 47-50 discloses the decoder components. The decoder outputs ek(n) as an error parameter. Label 362 also outputs an error rate measurement as a parameter of the output of the decoder.); and 
based on the at least one signal parameter measurement (Fig. 6, label ek(n) and output from error rate measurement unit 362), updating at least one column in the expanded matrix to produce an updated expanded matrix (Fig. 6, label 342 updates the weighting matrix, wherein such weighting matrix with associated elements is applied to the output from each delay shown in Fig. 7, label 424,44. By updating the weighting matrix, the updated weight is applied, hence the updated expanded matrix is updated.).
Claim 10, Hamamura discloses the updating employs a set of update weights computed from a machine learning algorithm. (Fig. 6, labels 32,322,326,324,320,362,340,342 shows a continuous updating of weights applied at the filter, label 4. Such iterative updating of weights indicates the machine shown in Fig. 6 continuously learns using the components that perform the algorithm for updating.)
Claim 11, Hamamura discloses wherein the machine-learning algorithm comprises at least one of an association-rule algorithm, a clustering algorithm, a k-means algorithm, a collaborative filtering algorithm, an artificial intelligence algorithm, an artificial neural network algorithm, a filter-generating network, a dynamic filtering layer, a multilayer perceptron algorithm, or a prediction network. (Fig. 6, labels 32,322,326,324,320,362,340,342 shows a continuous updating of weights applied at the filter, label 4, wherein such components performs a filter-generating network that dynamically generates weights or filter parameters based on the conditions such as error from label 320, error rate measurement from label 362 and generated Rk(n) from label 340.)
Claim 12, Hamamura discloses the at least one signal parameter measurement comprises signal-to-noise ratio, reference signal received power, received signal strength indicator, Multiple-Input Multiple-Output (MIMO) performance, MIMO condition number, sum rate, mean per-user rate, spectral efficiency, bit error probability, signal to interference plus noise ratio, outage probability, or correlation between subchannels. (Fig. 7, label 362, Col. 20, lines 28-35 discloses the bit error rate or bit error probability is calculated.)
Claim 13, Hamamura discloses wherein updating comprises at least one of multiplying the base expanded matrix with a weight matrix, changing a sign of a selected value in the base expanded matrix, deleting selected values in the base expanded matrix, phase-shifting selected values in the base expanded matrix, performing bit operations on selected values of the base expanded matrix, performing an additive update to the base expanded matrix, and performing an additive update to a base signal vector. (Col. 17, lines 35-67 discloses “The weight updating unit 342 uses the received signal matrix … and the error data … as represented by the following equation 16 to update the weight matrix Wk(n) defined by the following expression 15 to process an nth message symbol bk(n) of the filter unit 4, generates a weight matrix Wk(n+1) used to process an (n+1) th or subsequent message symbol bk …” Equation 16 shows Wk(n+1) is generated by performing an additive update to the base expanded matrix, wherein Wk(n+1) is applied at label 44 of Fig. 7 (Col. 18, lines 8-13). By applying the updated to weights and then applying the weights at 44, this updates the base expanded matrix or expanded matrix. Col. 17, equation 14 indicates ek(n) which is used to update the weights to update the base expanded matrix or expanded matrix. Equation 16 shows ek(n) is multiplied with the output from label 340 of Fig. 6. Depending on the output of the sign value of the error ek(n), the sign value of the weight will be changed. When the weight at 44 is updated, depending on ek(n), a change in sign of a selected value (delayed output from 424 applied to weight with a changed sign due to ek(n)) in the base expanded matrix is changed.)
Claim 14, Hamamura discloses the expanded matrix is a base expanded matrix or a previously updated expanded matrix (Fig. 6, label 342 updates the weights to generate the base expanded matrix composed of the outputs from each row as indicated above (Each row includes an output from label 406, such as 406-1 is part of row 1, 406-2 is part of row 2, etc. (Fig. 7)). As weights are continuously updated, the expanded matrix is a previously updated expanded matrix.)
Claim 15, Hamamura discloses updating employs a sparse operator matrix (Fig. 6, label 340 generates a received signal matrix (Equation 10 of Col. 16), wherein depending on the values of rk,,L(n), rk,,M(n+1), Rk(n) can be a sparse operator matrix. Wk (weights applied at 44 of Fig. 7) are updated with matrix Wk (Equation 15, Col. 17). Depending on the values of Wk, the weights can be a sparse operator matrix.).
Claim 17, Hamamura discloses
a non-transitory computer readable memory (Fig. 3, label 216,204) having computer readable program code stored thereon (Col. 7, lines 27-32 discloses “The DSP 202 executes signal processing program stored in the memory 204 …”.),
the computer readable program code containing instructions executable by one or more processors (Fig. 3, label 202,214, Col. 7, lines 27-32 disclose “The DSP 202 executes signal processing program stored in the memory 204 …”.) to implement a method comprising:
performing a set of operations on a received signal vector (Fig. 7, label r(t) as the received signal, label 402,404,406,424,44 performs a set of operations on the received signal, r(t).), 
the received signal vector comprising values of a transmitted signal received by a receiver (Fig. 3 shows a transceiver, label 208,212,210 shows the front end of the receiver. Col. 11, lines 15-20 discloses “the transmission signal r(t) inputted from the A/D 212 (Fig. 3) ...”); 
wherein the set of operations (Fig. 7, label 402,400,404 shows the  operations applied to the vector r(t).) is configured to expand the received signal vector to produce a base expanded matrix having a plurality of rows and a plurality of columns (Fig. 7, label r(t),402,404,406,424,44 indicates the components that perform  operations that output each element of a respective row, each element being an element of a respective row and associated column. Label r(t), 402-1,404-1,406-1,424-L+,1-424-1,1,44-1,L+-44-1,1 is considered row 1 of the base expanded matrix, r(t), 402-k,400-k.404-k,406-k,424-L+,k – 424-1,k, 44-2, L+- 44-2,1 is considered row 2 of the expanded matrix, etc, wherein the base expanded matrix is an expansion of the output from label 406 of the received signal vector, r(t). Each element of each row indicates a column of the respective row. Fig. 7 shows multiple computations are outputted by label 44, which indicates multiple columns are found per a row and there are multiple rows composed of label r(t),402,404,406,424,44, which indicates multiple rows.); 
summing the plurality of column values in each of the plurality of rows of the base expanded matrix to produce a processed signal vector (Fig. 7, label 428 sums, for each row, outputs from 44. Each output from 44 is considered an element of a column within a respective row. A respective row is composed of an output from label 406, such as 406-1 to label 44-1,1. Fig. 7 shows multiple rows, such as label 402-1 – 44-1,1 as row 1, labels 402-k – 44-2,1 as row 2, etc. Each row includes an output from label 406, such as 406-1 is part of row 1, 406-2 is part of row 2, etc. The processed signal vector is shown as output of the summation, label 412,414.); 
measuring at least one signal parameter of the processed signal vector to produce at least one signal parameter measurement (Fig. 7 shows a total summation is calculated at label 412 of all outputs from rows and passed to decoder shown in Fig. 6. Fig. 6, label 32 shows the decoding process or decoder. Col. 9, lines 47-50 discloses the decoder components. The decoder outputs ek(n) as an error parameter. Label 362 also outputs an error rate measurement as a parameter of the output of the decoder.); and 
based on the at least one signal parameter measurement (Fig. 6, label ek(n) and output from error rate measurement unit 362), updating at least one column in the expanded matrix to produce an updated expanded matrix (Fig. 6, label 342 updates the weighting matrix, wherein such weighting matrix with associated elements is applied to the output from each delay shown in Fig. 7, label 424,44. By updating the weighting matrix, the updated weight is applied, hence the updated expanded matrix is updated.).
Claim 18, Hamamura discloses the updating employs a set of update weights computed from a machine learning algorithm. (Fig. 6, labels 32,322,326,324,320,362,340,342 shows a continuous updating of weights applied at the filter, label 4. Such iterative updating of weights indicates the machine shown in Fig. 6 continuously learns using the components that perform the algorithm for updating.)
Claim 19, Hamamura discloses wherein the machine-learning algorithm comprises at least one of an association-rule algorithm, a clustering algorithm, a k-means algorithm, a collaborative filtering algorithm, an artificial intelligence algorithm, an artificial neural network algorithm, a filter-generating network, a dynamic filtering layer, a multilayer perceptron algorithm, or a prediction network. (Fig. 6, labels 32,322,326,324,320,362,340,342 shows a continuous updating of weights applied at the filter, label 4, wherein such components performs a filter-generating network that dynamically generates weights or filter parameters based on the conditions such as error from label 320, error rate measurement from label 362 and generated Rk(n) from label 340.)
Claim 20, Hamamura discloses the at least one signal parameter measurement comprises signal-to-noise ratio, reference signal received power, received signal strength indicator, Multiple-Input Multiple-Output (MIMO) performance, MIMO condition number, sum rate, mean per-user rate, spectral efficiency, bit error probability, signal to interference plus noise ratio, outage probability, or correlation between subchannels. (Fig. 7, label 362, Col. 20, lines 28-35 discloses the bit error rate or bit error probability is calculated.)
Claim 21, Hamamura discloses wherein updating comprises at least one of multiplying the base expanded matrix with a weight matrix, changing a sign of a selected value in the base expanded matrix, deleting selected values in the base expanded matrix, phase-shifting selected values in the base expanded matrix, performing bit operations on selected values of the base expanded matrix, performing an additive update to the base expanded matrix, and performing an additive update to a base signal vector. (Col. 17, lines 35-67 discloses “The weight updating unit 342 uses the received signal matrix … and the error data … as represented by the following equation 16 to update the weight matrix Wk(n) defined by the following expression 15 to process an nth message symbol bk(n) of the filter unit 4, generates a weight matrix Wk(n+1) used to process an (n+1) th or subsequent message symbol bk …” Equation 16 shows Wk(n+1) is generated by performing an additive update to the base expanded matrix, wherein Wk(n+1) is applied at label 44 of Fig. 7 (Col. 18, lines 8-13). By applying the updated to weights and then applying the weights at 44, this updates the base expanded matrix or expanded matrix. Col. 17, equation 14 indicates ek(n) which is used to update the weights to update the base expanded matrix or expanded matrix. Equation 16 shows ek(n) is multiplied with the output from label 340 of Fig. 6. Depending on the output of the sign value of the error ek(n), the sign value of the weight will be changed. When the weight at 44 is updated, depending on ek(n), a change in sign of a selected value (delayed output from 424 applied to weight with a changed sign due to ek(n)) in the base expanded matrix is changed.)
Claim 22, Hamamura discloses the expanded matrix is a base expanded matrix or a previously updated expanded matrix (Fig. 6, label 342 updates the weights to generate the base expanded matrix composed of the outputs from each row as indicated above (Each row includes an output from label 406, such as 406-1 is part of row 1, 406-2 is part of row 2, etc. (Fig. 7)). As weights are continuously updated, the expanded matrix is a previously updated expanded matrix.)
Claim 23, Hamamura discloses updating employs a sparse operator matrix (Fig. 6, label 340 generates a received signal matrix (Equation 10 of Col. 16), wherein depending on the values of rk,,L(n), rk,,M(n+1), Rk(n) can be a sparse operator matrix. Wk (weights applied at 44 of Fig. 7) are updated with matrix Wk (Equation 15, Col. 17). Depending on the values of Wk, the weights can be a sparse operator matrix.).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8,16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hamamura (US Patent No.: 8090000) in view of Todeschini (US Patent No.: 10094650).
Claim 8, Hamamura discloses performing, summing, measuring, and updating are computed on a processing unit (Fig. 3, label DSP,CPU as processing unit. Col. 7, lines 27-32,48-60 discloses “The DSP 202 executes a signal processing program stored in the memory 204 to perform spread spectrum …. The A/D 212 converts the analog transmission signal … to digital transmission signal … and outputs the signal to the DSP 202. The CPU 214 executes a program stored in the memory 216 to control the operation of the transmitting device 2 and the receiving device 3, for example, according to a user operation made on the UI 218. In additional, the CPU 214 performs processes of setting and updating a weight used for filtering the transmission signal … received by the DSP 202.”) and at least updating is configured by the DSP (Fig. 3, label DSP performs the computations as shown in Fig. 6,7. Col. 7, lines 48-60 discloses the CPU performs updating.), but fails to disclose the processing unit includes a GPU and the processing is configured to optimize global memory access, optimize shared memory access, exploit reuse or exploit parallelism in the GPU. 
Todeschini discloses “data processing operations comprise computation performed electronically by the CPU 704, DLP 125, and the DSP/GPU 744. … The memory cells are operable for storing data electronically in relation to various functions of the processor. For example, a transitional look-aside buffer (TLB) may be operable for optimizing efficiency of use of content-addressable memory (CAM) by the CPU 704 and/or the DSP/GPU 744.”. Fig. 7 shows the computer system such as a mobile device, labels 704,744 shows the CPU, DSP/GPU.) Such indicates the processing performed by the computer system (Fig. 7, label 10) optimizes memory access, such as shared memory access or content-addressable memory (cache memory).) It would be obvious to one skilled in the art before the effective filing date of the application to modify Hamamura’s CPU and DSP by incorporating GPU and optimized memory of the GPU as disclosed by Todeschini so to reduce cost.
Claim 16, Hamamura discloses the at least one processor that updates the weights (Fig. 3, label DSP,CPU as processing unit. Col. 7, lines 27-32,48-60 discloses “The DSP 202 executes a signal processing program stored in the memory 204 to perform spread spectrum …. The A/D 212 converts the analog transmission signal … to digital transmission signal … and outputs the signal to the DSP 202. The CPU 214 executes a program stored in the memory 216 to control the operation of the transmitting device 2 and the receiving device 3, for example, according to a user operation made on the UI 218. In additional, the CPU 214 performs processes of setting and updating a weight used for filtering the transmission signal … received by the DSP 202.”), but fails to disclose the processor comprises a GPU and the processing is configured to optimize global memory access, optimize shared memory access, exploit reuse or exploit parallelism in the GPU. 
Todeschini discloses “data processing operations comprise computation performed electronically by the CPU 704, DLP 125, and the DSP/GPU 744. … The memory cells are operable for storing data electronically in relation to various functions of the processor. For example, a transitional look-aside buffer (TLB) may be operable for optimizing efficiency of use of content-addressable memory (CAM) by the CPU 704 and/or the DSP/GPU 744.”. Fig. 7 shows the computer system such as a mobile device, labels 704,744 shows the CPU, DSP/GPU. Such indicates the processing performed by the computer system (Fig. 7, label 10) optimizes memory access, such as shared memory access or content-addressable memory (cache memory). It would be obvious to one skilled in the art before the effective filing date of the application to modify Hamamura’s CPU and DSP by incorporating GPU and optimized memory of the GPU as disclosed by Todeschini so to reduce cost.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDA WONG whose telephone number is (571)272-6044. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Flanders can be reached on (571) 272-7516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LINDA WONG/Primary Examiner, Art Unit 2655